—In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered March 13, 1978, which, inter alia, dismissed the petition. Judgment affirmed, without costs or disbursements. Under the circumstances, the petitioner failed to demonstrate that he was denied his right to a prompt parole revocation hearing. The delay complained of was partially attributable to his own conduct and was not unreasonable. Mollen, P. J., Latham, Damiani and Suozzi, JJ., concur.